Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The RCE (Request for  Continued Examination) and Amendment filed 2/14/22 has been entered.  Claims 1 and 4-10 are pending.
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 10 meets the three prong test described above and its limitations, each begin “means for…” are being interpreted under 35 U.S.C. 112(f).  

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 1 and 4-5, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittkotter (US 2007/0289022) and Jakobsson et al (US 2012/0192277).
7.	Regarding claim 1, Wittkotter shows an information processing apparatus comprising: a processor configured to invoke a second service for information managed by a first service based on a user operation during execution of the first service through a cooperative application (see Figures 2, 4, para 58, 123 – the first service is an electronic document management service, the second service is an electronic signature application, and the “cooperative application” is the plug-in), wherein the user operation requests the cooperative application to perform an operation on the information managed by the first service (Figure 2, 4, para 58, 92-93, 123 – the plug-in invokes operations on the document such as the electronic signature), wherein the information management service is a document management service and the information 
Jakobsson however shows an information processing apparatus comprising a processor configured to log in to a second service and deliver the information managed by a first service to the second service (Figures 3A-D, para 30-35 – note the login screen to a service such as PayPal to which merchant information is delivered), to make a transition from a provided screen (Figures 3A-D, para 30-32 
8.	Regarding claim 4, the provided screen is a log-in screen for logging in to the second service (See Jakobsson Figures 3A-D, para 30-32 – note the login screen - It would have been obvious to a person with ordinary skill in the art to have this mechanism in Wittkotter, because it would provide an efficient way by which the second service (here, the electronic signature service) is invoked and utilized by the first service (here, the document management service) in a secure manner).
9.	Regarding claim 5, the second screen is a screen for registering an account for the second service (Jakobsson para 21-23, 32 – the screen enables registering the device to an account), or a screen provided by a third service that does not cooperate with the first service (Jakobsson para 35, 37, 39 – the third service is the malicious code or phishing site, which the first service has determined is unaffiliated - It would have been obvious to a person with ordinary skill in the art to have this mechanism in Wittkotter, because it would provide an efficient way by which the second service (here, the electronic signature service) 
10.	Claim 9 recites the same features as claim 1 and is rejected for the same reasons.  In addition, Wittkotter shows a non-transitory computer readable medium storing a computer program causing a computer to execute a process (para 27, 29-30 show the physical processing devices with storage).  Jakobsson also shows a non-transitory computer readable medium storing a computer program causing a computer to execute a process (Figure 1, para 24 shows this). 
11. 	Claim 10 recites the same features as claim 1 and is rejected for the same reasons.  In addition, Wittkotter shows the information processing apparatus (para 27, 29-30 show the processing devices).  Jakobsson also shows the information processing apparatus (Figure 1, para 24 shows this). 

12.	Claim 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittkotter and Jakobsson et al and Kelly et al (US 2006/0101341).

13.	Regarding claim 6, Jakobsson does mention different arrangements of the elements and also displaying an element leading to a screen with or without certain imagery or text (para 29, 38 shows different element 

14.	Regarding claim 7, Wittkotter and Jakobsson do not specify that the processor is configured to hide the second screen constituent element from being displayed in a display region in which the provided screen is displayed.  Kelly however does specify that the processor hides the second screen constituent element from being displayed in a display region in which the provided screen is 

15.	Regarding claim 8, Wittkotter and Jakobsson does no specifically show a size of the display region is unchangeable.  Kelly however shows a size of the display region may be unchangeable (para 11-13, 44, and 64 – the window size may be fixed to a specific percentage of the display; also para 64 specifically shows the ability to resize a window may be restricted).  It would have been obvious to a person with ordinary skill in the art to have this in Wittkotter , especially as modified by Jakobsson, because it would ensure all the links were visibly displayed. 





16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barber-Mingo et al (US 2011/0022662) displays links that trigger different content in a different way or location.
McCoy et al (US 9,338,494) has a login screen provided by a service which leads to another screen related to the service and prevents display of  unauthorized content.
Kim et al (US 2013/0055386) prevents transition to a falsified client screen for a service provider.
Follis (US 2016/0162697) prevents unauthorized signatures from executing electronic documents for organizations. 
Gonser et al (US 2013/0254111) applies an electronic signature to unsigned electronic documents.
Flory (US 2007/0150299) manages electronic documents and applies operations to them.


Applicant argues that Jakobsson and Gonser (and Kelly) do not show the amended features; however, Wittkotter is brought in to show the amended features.  As a side note though, please note that Gonser does in fact show a document management service, contrary to applicant’s assertions.  The concept “document management service” is very broad and can include a variety of document types including payment documents. Any manner of operating, storing, or processing of any such document may be considered “management” of the documents.  This point is also relevant when interpreting Wittkotter as well as other prior art cited above.

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072.  The examiner can normally be reached on Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 
/STEVEN P SAX/Primary Examiner, Art Unit 2174